Case 1:20-cv-22477-FAM Document 8-1 Entered on FLSD Docket 07/10/2020 Page 1 of 5



                   SETTLEMENT AGREEMENT AND MUTUAL RELEASE

          1.      This Agreement covers all understandings between KENNETH HAAVE
  (hereinafter referred to as “Plaintiff,” a term which includes Plaintiff’s successors, assigns,
  beneficiaries, personal representatives, and heirs) and ALL AMERICAN SECURITY SERVICES,
  INC. and SERGIO SALAS (hereinafter referred to as “Defendants,” a term which includes each
  and every officer, director, employee, agent, parent corporation or subsidiary, affiliate or division,
  their successors, assigns, beneficiaries, servants, legal representatives, insurers and heirs).

          2.      For and in consideration of the promises outlined in Paragraph 3 of this Agreement,
  Plaintiff agrees as follows:

         A.      To settle any and all claims and actions of any nature whatsoever between Plaintiff
                 and Defendants and release and forever discharge Defendants of and from all and
                 any manner of actions, causes of actions, suits, rights to attorney fees, debts, claims
                 and demands whatsoever in law or equity by reason of any matter, cause or thing
                 whatsoever, and particularly, but without limitation of the foregoing general terms,
                 by reason of any claims or actions arising from Plaintiff’s employment with
                 Defendants, or related to the transactions or matters which are the subject matter of
                 the lawsuit Case No. 20-22477-CIV-MORENO, pending in the United States
                 District Court for the Southern District of Florida, including without limitation any
                 claims arising from any alleged violation of any and all federal, state, or local laws,
                 including the Employee Retirement Income Security Act of 1974, the Civil Rights
                 Acts of 1866, 1871, 1964, and 1991, the Rehabilitation Act of 1973, the Fair Labor
                 Standards Act, the Equal Pay Act of 1963, the Vietnam Era Veterans’ Readjustment
                 Assistance Act of 1974, the Occupational Safety and Health Act, the Immigration
                 Reform and Control Act of 1986, the Americans with Disabilities Act, the Age
                 Discrimination in Employment Act of 1967, the Older Workers’ Benefit Protection
                 Act, and the Florida Civil Rights Act. This is not a complete list, and Plaintiff
                 waives and releases all similar rights and claims under all other federal, state and
                 local discrimination provisions and all other statutory and common law causes of
                 action relating in any way to Plaintiff’s employment or separation from
                 employment with Defendants, or otherwise, and whether such claims are now
                 known or unknown to Plaintiff, from the beginning of the world to the effective
                 date of this Agreement, except that this release does not compromise, waive, or
                 prejudice: (i) any claims for re-employment assistance, a/k/a unemployment,
                 benefits consistent with Florida Statutes §443.041(1); or (ii) any claims for
                 worker’s compensation benefits consistent with Florida Statutes §440.21.

         B.      To file this Agreement in the public record with the Court in Case No. 20-22477-
                 CIV-MORENO by attaching an executed copy of this Agreement to the parties’
                 Joint Motion for review and approval pursuant to Lynn’s Food Stores, Inc. v.
                 United States, 679 F.2d 1350 (11th Cir. 1982), with the Court to dismiss Case No.
                 20-22477-CIV-MORENO with prejudice and to retain jurisdiction to enforce this
                 Settlement Agreement.



                                                    1
Case 1:20-cv-22477-FAM Document 8-1 Entered on FLSD Docket 07/10/2020 Page 2 of 5



         C.     To agree and acknowledge that this settlement does not constitute an admission by
                Defendants of any violation of any federal, state, or local statute or regulation, or
                any violation of any of Plaintiff’s rights or of any duty owed by Defendants.

         D.     Plaintiff waives any right to future employment with Defendants and agrees that he
                shall not apply for employment with Defendants in the future. To the extent
                Plaintiff does apply for employment with Defendants in the future, Plaintiff
                acknowledges and agrees that he is not eligible for re-hire and can be denied
                employment for any reason.

         E.     Plaintiff shall not disclose the terms of this Agreement to anyone except to
                Plaintiff’s spouse, attorneys, tax advisors, or as compelled by force of law. In the
                event Plaintiff is compelled by force of law to disclose the contents of this
                Agreement, Plaintiff agrees that notice of receipt of the judicial order or subpoena
                shall be promptly communicated to Defendants’ Counsel, Jay E. Kreutzer, Esq., via
                e-mail to kreutzerlaw@aol.com, so that Defendants will have the opportunity to
                assert what rights they may have in non-disclosure prior to any response to the order
                or subpoena.

        3.     For and in consideration for the promises made by Plaintiff in Paragraph 2 of this
  Agreement, Defendants agree as follows:

         A.     Within ten (10) days of the Court’s Order approving this Settlement Agreement in
                Case No. 20-22477-CIV-MORENO, Defendants agree to pay the total sum of
                $9,000.00 as follows: (i) one check made payable to KENNETH HAAVE in the
                amount of $2,275.00, less applicable tax withholdings, as consideration for alleged
                overtime wages; (ii) one check made payable to KENNETH HAAVE in the amount
                of $2,275.00, from which no withholdings shall be taken, as consideration towards
                alleged liquidated and all other damages; and (iii) one check made payable to Keith
                M. Stern, P.A. in the amount of $4,450.00 as consideration for $3,950.00 for
                Plaintiff’s attorneys’ fees and $500.00 for costs.

         B.     Defendants shall have ten (10) calendar days following the payment deadline under
                Section 3(A) to cure any default in payment (i.e., failure to pay the agreed upon
                amount). However, if Defendants do not cure any default in their payment
                obligations under this Agreement, Plaintiff shall be entitled to a Consent Judgment
                against Defendants, jointly and severally, in the amount of $14,000.00 less any
                amounts previously paid by Defendants.

         C.     In exchange for the consideration in this Agreement from Plaintiff, Defendants
                release Plaintiff from any and all claims, charges, actions and causes of action of
                any kind or nature that Defendants once had or now have, whether arising out of
                Plaintiff’s employment or otherwise, and whether such claims are now known or
                unknown to Defendants from the beginning of the world to the effective date of this
                Agreement.


                                                  2
Case 1:20-cv-22477-FAM Document 8-1 Entered on FLSD Docket 07/10/2020 Page 3 of 5



         D.      To file this Agreement in the public record with the Court in Case No. 20-22477-
                 CIV-MORENO by attaching an executed copy of this Agreement to the parties’
                 Joint Motion for review and approval pursuant to Lynn’s Food Stores, Inc. v.
                 United States, 679 F.2d 1350 (11th Cir. 1982), with the Court to dismiss Case No.
                 20-22477-CIV-MORENO with prejudice and to retain jurisdiction to enforce this
                 Settlement Agreement.

         E.      Defendants shall not disclose to any third parties: (i) the terms of this Agreement;
                 or (ii) that Plaintiff filed any claims against Defendants. If Defendants are
                 contacted by or communicate with any third parties about Plaintiff, Defendants
                 agree they will confirm only the dates during which Plaintiff performed work for
                 Defendants, the job/position Plaintiff held with Defendants, and if asked, the
                 compensation paid to Plaintiff. In the event Defendants are compelled by force of
                 law to disclose the existence or terms of this Agreement, Defendants agree that
                 notice of receipt of any judicial order, subpoena, or governmental investigation
                 shall be communicated to counsel for Plaintiff, Keith M. Stern, Esq., telephonically
                 at (305) 901-1379 and in writing to Plaintiff’s Counsel at
                 employlaw@keithstern.com so that Plaintiff will have the opportunity to assert any
                 rights he has regarding such disclosure.

          4.      In the event that Plaintiffs or Defendants commence(s) an action for damages,
  injunctive relief, or to enforce the provisions of the Agreement, the prevailing party in any such
  action shall be entitled to an award of his/its reasonable attorneys’ fees and all costs including
  appellate fees and costs, incurred in connection therewith as determined by the court in any such
  action.

           5.     Plaintiff and Defendants agree that this Settlement Agreement is entered into
  knowingly and voluntarily, after having the opportunity to fully discuss it with an attorney. Having
  had the opportunity to obtain the advice of legal counsel to review, comment upon, and redraft the
  agreement, the parties agree that the Agreement shall be construed as if the parties jointly prepared
  it so that any uncertainty or ambiguity shall not be interpreted against any one party and in favor
  of the other.

         6.       The effective date of this Agreement shall be the date of the Court’s Order of
  Approval/Dismissal in Case No. 20-22477-CIV-MORENO. In the event the Court does not
  approve of this settlement agreement, this agreement, its requirements, and its releases shall be of
  no force or effect.

          7.      This Agreement supersedes any and all prior agreements between the parties. No
  cancellation, modification, amendment, deletion, addition, or other changes in this Agreement
  shall be effective for any purpose unless specifically set forth in a subsequent written agreement
  signed by both Plaintiff and Defendants.

         8.      This Agreement may be executed electronically and in multiple counterparts, each
  of which shall be deemed an original, but all of which together shall constitute one instrument.
  Electronic and facsimile signatures shall be deemed effective as original signatures.

                                                   3
Case 1:20-cv-22477-FAM Document 8-1 Entered on FLSD Docket 07/10/2020 Page 4 of 5
Case 1:20-cv-22477-FAM Document 8-1 Entered on FLSD Docket 07/10/2020 Page 5 of 5
